Exhibit 10.5

 

    Your Name: «First» «Last»    

Total No. of Shares Covered by Stock

Appreciation Rights: «Number»

PRGX STOCK APPRECIATION RIGHTS

AGREEMENT FOR EMPLOYEES

PRGX GLOBAL, INC. (“PRGX”) is pleased to grant to the person signing below
(“you” or “Participant”) the Stock Appreciation Rights described below (“SARs”)
under the PRGX Global, Inc. 2017 Equity Incentive Compensation Plan (the
“Plan”).

 

Grant Date:    May [     ], 2018 Exercise Price Per Share:   
$                         SARs Expiration Date:    December 31, 2020 Number of
SARs:    «Number» (the “Total SARs”)

Vesting Schedule: Subject to the Plan and this Agreement, the SARs will become
vested in accordance with the following schedule, provided you remain
continuously employed with PRGX from the Grant Date until such time(s). The SARs
shall not become vested other than as set forth in this Agreement.

 

On the date below

  

SARs that become vested on such date

March 1, 2020

  

100% of the SARs

The Additional Terms and Conditions and the Plan are incorporated in this
Agreement by reference and contain important information about your SARs. Copies
of these documents are being provided to you in connection with this Agreement.
Please review them carefully and contact PRGX Human Resources if you have any
questions.

Additional Terms and Conditions describe the terms of your SARs, how to exercise
your SARs, what happens if you cease to remain employed with PRGX before your
SARs become vested or are exercised and where to send notices; and

The Plan contains the detailed terms that govern your SARs. If anything in this
Agreement or the other referenced documents is inconsistent with the Plan, the
terms of the Plan, as amended from time to time, will control. All terms used
herein that are not defined herein but that are defined in the Plan have the
same meaning given them in the Plan.

Please sign in the space provided below, keep a copy of this Agreement for your
records, and return the original to PRGX Human Resources.

 

Participant:    PRGX GLOBAL, INC.                                       
                                         
By:                                     
                                             «First» «Last»    Name: Louise
Winstone Your Residence Address:    Its: Senior Vice President – Human Resources
«Address_1» «Address_2»    «City», «State» «Zip_Code»   



--------------------------------------------------------------------------------

ADDITIONAL TERMS AND CONDITIONS OF YOUR SARs

HOW TO EXERCISE YOUR SARs.

 

  •   The SARs may only be exercised as described below.

 

  •   The Plan is administered on behalf of the Committee by the Plan
administrator. The Plan administrator is responsible for assisting you with
respect to your SARs and maintaining the records of the Plan. If you have
questions about your SARs or how the Plan works, please contact the Plan
administrator at Plan.Administrator@prgx.com or (770) 779-3309.

 

  •   Except as provided herein and in the Plan, the SARs are non-transferable.
The SARs may be transferred by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order and, notwithstanding the
foregoing, during the Participant’s lifetime, the SARs may be transferred by the
Participant to any of the Participant’s Permitted Transferees. Any such transfer
will be permitted only if (i) the Participant does not receive any consideration
for the transfer and (ii) the Plan administrator expressly approves the
transfer. Any transferee to whom the SARs are transferred shall be bound by the
same terms and conditions, including with respect to vesting and exercise, that
govern the SARs in the hands of the Participant; provided, however, that the
transferee may not transfer the SARs except by will or the laws of descent and
distribution or pursuant to a qualified domestic relations order. No right or
interest of the Participant or any transferee in the SARs shall be subject to
any lien, obligation or liability of the Participant or any transferee.

 

  •   The Company will withhold from payment of your SARs any applicable tax
withholdings. The Plan administrator will determine the amount of any required
tax withholding.

 

  •   You may only exercise your SARs if they are vested as of the date of
exercise and the Fair Market Value of a Share as of the date of exercise exceeds
the Exercise Price per Share. If the foregoing conditions are satisfied, you may
elect to exercise 25% of your Total SARs as of the last day of each of the
first, second and third calendar quarters of calendar year 2020, to the extent
not exercised previously, by delivery to the Plan administrator of your notice
of exercise no later than 10 days before the end of the calendar quarter with
respect to which you want to exercise 25% of your Total SARs, as set forth in
the table below. Within the (30) days after your SARs are exercised, the Company
will pay to you, in a single lump sum, cash in the amount which equals the
excess of (i) the lesser of the Fair Market Value, as of the date on which the
SARs are exercised, of the Shares with respect to which the SARs are to be
exercised, or $[    ] per Share, over (ii) the aggregate Exercise Price Per
Share of such SARs, less any applicable tax withholdings.

 

Percentage

of

SARs

   Calendar
Quarter
in 2020   Deadline to Provide
Notice of Exercise for
Specific Calendar Quarter   

Date of Exercise    Exercised
SARs Paid No
Later Than

25%*

   1st   March 21, 2020    March 31, 2020    April 30, 2020

25%*

   2nd   June 20, 2020    June 30, 2020    May 30, 2020

25%*

   3rd   September 20, 2020    September 30, 2020    October 30, 2020

25% - 100%**

   4th   N/A    December 31, 2020    January 30, 2021

 

* SARs not exercised for the quarter will remain outstanding and be exercised
automatically as of December 31, 2020 or, if earlier, as of the end of the
calendar quarter in which you terminate employment.

** May include SARs for previous quarters that were not exercised as of the last
day of the applicable quarter; your SARs may be exercised earlier if you
terminate employment prior to the fourth quarter.

 

  •   Notwithstanding the foregoing, (a) if the Fair Market Value of a Share as
of the last day of any of the first, second or third calendar quarters of
calendar year 2020 equals or exceeds $[    ] per Share, 25% of the Total SARS
(if vested) will be automatically exercised as of the last day of such calendar
quarter whether or not the Participant previously elected to exercise such SARs
as of the last day of such calendar quarter and (b) if the Fair Market Value of
a Share as of the date of exercise does not exceed the Exercise Price per Share,
such SARs will not be exercised as of the last day of the respective calendar
quarter but will remain outstanding and eligible to be exercised as described
below.

 

-2-



--------------------------------------------------------------------------------

  •   Notwithstanding the foregoing, if your vested SARs have not been exercised
previously, your vested SARs shall be exercised automatically as of the SARs
Expiration Date or, if earlier, as of the last day of the calendar quarter in
calendar year 2020 in which occurs the termination of your employment for any
reason other than by PRGX for Cause, provided the Fair Market Value of a Share
as of the date of exercise exceeds the Exercise Price per Share, and the
automatic exercise of the vested SARs will result in the lump sum payment to you
(within the thirty (30) days after your SARs are exercised) of cash in the
amount which equals the excess of (i) the lesser of the Fair Market Value, as of
the date on which the SARs are exercised, of the Shares with respect to which
the SARs are to be exercised, or $[    ] per Share, over (ii) the aggregate
Exercise Price of such SARs, less any applicable tax withholdings. If the Fair
Market Value of a Share as of such date does not exceed the Exercise Price per
Share, then, such SARs will not be exercised and will terminate and be forfeited
without any consideration therefor as of the SARs Expiration Date or, if
earlier, as of the last day of the calendar quarter in calendar year 2020 in
which occurs the termination of your employment for any reason other than by
PRGX for Cause.

 

  •   For purposes of this Agreement, the Fair Market Value of a Share that will
be used to determine the amount in excess of the Exercise Price per share that
you will receive on exercise of your SARs will be the average of the closing
price for a Share over the last twenty (20) trading days for the calendar
quarter with respect to which the SARs are to be exercised.

EFFECT OF CHANGE IN CONTROL AND TERMINATION OF EMPLOYMENT.

 

  •   Change in Control. Upon the occurrence of a Change in Control, as such
term is defined in the Plan, prior to the SARs Expiration Date or any earlier
termination and forfeiture of the SARs, the SARs shall become vested, to the
extent not vested previously, if you have remained in the continuous employ of
PRGX from the Grant Date until the time of the Change in Control, and your
vested SARs shall be exercised automatically as of the Change in Control, and
the automatic exercise of the SARs will result in the payment to you of cash in
the amount which equals the excess of (i) the lesser of the Fair Market Value,
as of the date on which the SARs are exercised, of the Shares with respect to
which the SARs have been exercised, or $[    ] per Share, over (ii) the
aggregate Exercise Price of such SARs, less any applicable tax withholdings.

 

  •   Termination of Employment Prior to Vesting. If your employment with PRGX
terminates for any reason prior to the SARs becoming vested, any SARs that are
not then vested will terminate and be forfeited immediately upon the termination
of your employment for any reason. Termination of your employment after your
SARs have become vested for any reason other than by PRGX for Cause will not
result in forfeiture of your SARs

 

  •   Employment. For purposes of this Agreement, employment with any Affiliate
of PRGX will be considered employment with PRGX.

NOTICES. All notices pursuant to this Agreement will be in writing and either
(i) delivered by hand, (ii) mailed by United States certified mail, return
receipt requested, postage prepaid, or (iii) sent by an internationally
recognized courier which maintains evidence of delivery and receipt. All notices
or other communications will be directed to the following addresses (or to such
other addresses as either of us may designate by notice to the other):

 

  To the Company:    PRGX Global, Inc.      600 Galleria Parkway, Suite 100     
Atlanta, GA 30339      Attention: Senior Vice President, General Counsel &
Secretary   To you:    The address set forth on page 1

 

-3-



--------------------------------------------------------------------------------

MISCELLANEOUS.

 

  •   The Participant has received a copy of the Plan, has read and understands
the terms of the Plan and this Agreement, and agrees to be bound by their terms
and conditions. Failure by you or PRGX at any time or times to require
performance by the other of any provisions in this Agreement will not affect the
right to enforce those provisions. Any waiver by you or PRGX of any condition or
the breach of any term or provision in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall apply only to that instance and
will not be deemed to waive conditions or breaches in the future. If any court
of competent jurisdiction holds that any term or provision of this Agreement is
invalid or unenforceable, the remaining terms and provisions will continue in
full force and effect, and this Agreement shall be deemed to be amended
automatically to exclude the offending provision. This Agreement may be executed
in multiple copies and each executed copy shall be an original of this
Agreement. This Agreement shall be subject to and governed by the laws of the
State of Georgia. No change or modification of this Agreement shall be valid
unless it is in writing and signed by the party against which enforcement is
sought. This Agreement shall be binding upon, and inure to the benefit of, the
permitted successors, assigns, heirs, executors and legal representatives of the
parties hereto. The headings of each Section of this Agreement are for
convenience only. This Agreement and the Plan contain the entire agreement of
the parties hereto and no representation, inducement, promise, or agreement or
otherwise between the parties not embodied herein shall be of any force or
effect, and no party will be liable or bound in any manner for any warranty,
representation, or covenant except as specifically set forth herein.

 

  •   This Agreement and the SARs are intended to be exempt from Section 409A of
the Code as an exempt stock right, and this Agreement shall be construed
accordingly.

 

-4-